                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



CHRISTOPHER CORWIN,                                                  Case No. 3:18-cv-01972-JR

                      Plaintiff,                                          ORDER TO AMEND

       v.

CHRISTOPHER COWAN, et al.,

                  Defendants.
_____________________________________

RUSSO, Magistrate Judge:

       Plaintiff, a pretrial detainee at the Columbia County Jail, brings this civil rights action

pursuant to 42 U.S.C. ' 1983. Currently before the Court are plaintiff’s Complaint (ECF No. 2)

and Motion to Amend (ECF No. 9). For the reasons set forth below, this Court orders plaintiff to

file an amended complaint and denies as moot his Motion to Amend.

                                        STANDARDS

       In order to state a claim, a plaintiff must allege facts which, when accepted as true, give

rise to a plausible inference that the defendants violated the plaintiff=s constitutional rights.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57

(2007). A claim has facial plausibility when the plaintiff pleads factual content that allows the


1 - ORDER TO AMEND
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.

Iqbal, 556 U.S. at 678; Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). “A pleading

that offers labels and conclusions or a formulaic recitation of the elements of a cause of action will

not do.” Iqbal, 556 U.S. at 678 (internal quotations omitted). Plaintiff is proceeding pro se, and

therefore this Court construes the pleadings liberally and affords plaintiff the benefit of any

doubt. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                           DISCUSSION

       Plaintiff alleges that on June 10, 2018, Oregon State Troopers Christopher Cowen and

Dylan Kean1 used excessive force against him and “abused their power as cops.” Pl.’s Compl.

(ECF No. 2) at 4-5, 12. Plaintiff also alleges that Defendants searched and seized his cell phone

without a warrant. Id. at 5. Plaintiff seeks money damages for counseling, medical treatment, and

mental anguish. Id. Plaintiff does not allege whether defendants used excessive force in the

course of his arrest, or whether he has been charged with an offense arising out of his altercation

with defendants and/or involving the search of his cell phone. Consequently, plaintiff has failed

to allege facts sufficient to enable this Court to determine whether it must abstain from

exercising jurisdiction.

       If plaintiff is awaiting trial on charges involving his altercation with defendants (for

instance resisting arrest or assaulting a public safety officer) or the alleged search of his cell

phone, this Court must determine whether to abstain from exercising jurisdiction. Absent

extraordinary circumstances, this Court may not interfere with a pending state criminal proceeding

that implicates important state interests. ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754

F.3d 754, 758 (9th Cir. 2014) (citing Younger v. Harris, 401 U.S. 37, 43-54 (1971)). Abstention is

1 This Court uses the spelling of the defendants’ names used in plaintiff’s Complaint, rather than
that provided in his Motion to Amend (ECF No. 9). If plaintiff files an Amended Complaint, he
may correct the spelling of the defendants’ names in that pleading.

2 - ORDER TO AMEND
appropriate when (1) there is an ongoing state proceeding; (2) the proceeding is criminal or

quasi-criminal; (3) the proceeding implicates an important state interest; (4) there is an adequate

opportunity to raise the federal challenge in the state proceeding; and (5) the requested relief would

enjoin the state proceeding or have the practical effect of enjoining the proceeding. ReadyLink

Healthcare, Inc., 754 F.3d at 758; Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018). A

federal court will not invoke Younger “if there is a ‘showing of bad faith, harassment, or some

other extraordinary circumstance that would make abstention inappropriate.’” Averalo v.

Hennessy, 882 F.3d 763, 765-66 (9th Cir. 2018) (quoting Middlesex Cty. Ethics Comm’n V.

Garden State Bar Ass’n, 457 U.S. 423, 435 (1982)). The Younger abstention doctrine also does not

apply when there is a danger of irreparable loss that is both great and immediate. Id. at 766. Based

on the sparse allegations of plaintiff’s Complaint, it appears to the Court that abstention is

appropriate in this case.

       On the other hand, if plaintiff has been tried and convicted of an offense involving his

altercation with defendants or the search of his cell phone, plaintiff fails to state a claim if his

Fourth Amendment claims implicate the legality of his conviction. In Heck v. Humphrey, 512 U.S.

477, 486-87 (1994), the Supreme Court held that in order to recover damages for harm “caused by

actions whose unlawfulness would render a conviction or sentence invalid, a ' 1983 plaintiff must

prove that the conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” When applying this rule, a court

considers “whether a judgment in favor of the plaintiff would necessarily imply the invalidity of

his conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated.” Id. at 487; see Byrd v.

Phoenix Police Dep’t, 885 F.3d 639, 643-45 (9th Cir. 2018) (excessive force claim did not

3 - ORDER TO AMEND
implicate legality of the plaintiff’s guilty plea to the charge of conspiracy to commit possession

of a dangerous drug).

       In sum, plaintiff has failed to allege sufficient facts to permit this Court to determine

whether it must abstain from exercising jurisdiction or dismiss his claims on the basis that they

implicate the legality of his convictions. Accordingly, this Court orders plaintiff to file an

amended complaint, within thirty days of the date of this Order, re-alleging his Fourth

Amendment claims and identifying the nature of the offenses for which he currently is

incarcerated, whether any of the offenses arose out of his altercation with defendants or the

search of his phone, whether the charges remain pending, and the damage he suffered from the

use of excessive force and the search and seizure of his cell phone. Further, if plaintiff has been

tried and convicted, plaintiff shall identify the nature of the offenses and whether his convictions

have been reversed or otherwise invalidated by a state or federal court.

                                         CONCLUSION

       Based on the foregoing, plaintiff shall file an amended complaint, within thirty days of

the date of this Order, curing the deficiencies noted above. The amended complaint will operate

as a complete substitute for plaintiff’s original Complaint. Plaintiff is advised that the failure to

file an amended complaint may result in the dismissal of this proceeding.

       Further, this Court DENIES AS MOOT plaintiff’s Motion to Amend (ECF No.9) to

correct the spelling of defendants’ names. If Plaintiff files an amended complaint, he may correct

the spelling of the defendants’ names in that pleading.

       IT IS SO ORDERED.

       DATED this 28th day of December, 2018.

                                                         /s/ Jolie A. Russo
                                                      _____________________________
                                                      JOLIE A. RUSSO
                                                      United States Magistrate Judge

4 - ORDER TO AMEND
